 



EXHIBIT 10.31
Retention Agreement with each of John D. Schwab, Clinton A. Sampson, and Randall
J. Peterson
August 16, 2006
[Address]
Dear ___:
In connection with our recently announced transaction involving the merger of
Republic Bancorporation, Inc. (“Republic”) with and into Citizens Banking
Corporation (“Citizens”) (the “Merger”), the compensation and human resources
committee of the board of directors of Citizens (the “Committee”) has determined
that your specialized knowledge and expertise will be instrumental in assuring a
successful integration of the two companies. As such, the Committee has
authorized me to extend to you this offer of a “retention bonus”. Under this
arrangement, you would continue as [functional title] of the Corporation and
would continue to report directly to me and would also assist me in the
integration process with respect to the Merger. In return, Citizens would agree
to pay to you in addition to your normal compensation, a lump sum payment of
$150,000 following December 31, 2008 (the “Retention Period”). In return,
Citizens would require that: i) you do not terminate your employment with
Citizens and that you continue as an active employee of Citizens through the
Retention Period; ii) your job performance continue at an acceptable level
consistent with past performance; and, iii) while the Change in Control
Agreement entered into between you and Citizens on [hire date] would remain in
full force and effect, the Merger shall not constitute a “Change in Control” for
purposes of the Change in Control Agreement.
If you are interested in continuing in the employ of Citizens pursuant to the
above-described arrangement, please indicate your desire to do so by signing the
duplicate originals of this letter agreement and returning them to me.
Thereafter, I will sign both originals and return one fully executed original to
you for your records while retaining the other for our records. Also, by signing
this letter agreement, you agree not to disclose any of the provisions contained
herein to third parties and to treat the provisions of this agreement in a
confidential manner.
Very truly yours,

             
 
      Agreed and Accepted    
 
           
/s/ William R. Hartman
 
William R. Hartman
      /s/ 
 
   
Chairman, President and Chief Executive Officer
           

44